' CaSe 1218-CV-00632-R.].]-P.]G ECF NO. 50-7 filed 03/29/19 Page|D.SlB Page 1 Of 4

John Heykoop dba Eagle Towing v Michigan State Police, et al
USDC-WD No: 1:18-cv-00632
Honorable Robert J. Jonker
Magistrate Judge Phillip J. Green

EXHIBIT 6

 

CaSe lilS-CV-OOGSZ-R.].]-P.]G ECF NO. 50-7 filed 03/29/19 Page|D.SlG Page 2 Of 4

n ;__ Mason-Oceana§)li
/!{-?-`l`” `i§:_ Ray Hasil, Director

§ 9160 N. Oceana Drive

_ _Pentwater, MI 49449
l\/lason

Ph@ne; (231) 369~79i1
OC€ZZHH Fax; (231) 369-5357
Ci ® 63

  

E-MAIL: rhasii@mason-oceana9l l .org

November 7, 2016

EXE U`I`IVE BOARD

Chairman
Bob Farber
Shcrifl"

Oceana County

Vice Chairman
Kim Co!e
Sherit`f`

Mason County

Treasurer
Robert Walker
Commissloner
OCeana County

Secretsry
Matt Bryant
Hamlin §"ire Dept

Mark Bamett
Chiei"
l.udington PD

Lance Corey
Direotor
Oceana County EMS

Grcg Frici<
Fire Chief
Walkervi|le FD

Dan Leimback
Chief
Hart PD

Wally 'l`aranko
Commissioner
Mason County

Kevz'n Walk
I'I` §)irector
Life EMS

Jet't` White
Commander
Hart MSP

Dear Eagie Towing,

On October 10, 2016, l received a phone call from Chip Van Faasen, Risl< Advisor
for Ottawa |<ent insurance |Vir. Van Faasen advised that he had information on
what he beiieved to be an excessiveiy high towing bill in the amount of $4,687.71,
stemming from a vehicie fire on US 31 on October l, 2016. iVlr. Van Faasen
supplied a copy of the invoice to me via e-maii on October 11, 20l6.

A request for 2016 rates that was mailed to Eagle Towing around Apri| 20, 2016
went unanswered l have conducted a review of the towing rates we have on file
for fag|e Towir\g from |Viay 9, 2013 and compared them to the towing bill {invoice
6261). Whiie l believe there was more involved with this wrecker cail than can be
compared to the Eag|e 5/9/13 rate sheet, there are a number of items on the
invoice that are of concern. |n particular, 3 different Z-hour minimum charges that
would require a minimum charge of $1,640.00 for a cali regardless of the actual
time required. At the very |east, it seems as though the towing rates we show on
file at 911 have changed dramatica|iy.

|ri accordance with our Wrecker Po|icy, | will need to speak with both the owner of
Eag|e Towing and the wrecker driver(s) that responded to this cali. | arn sending a
copy ofthe e-rnai| | received from |Vir. Van Faasen as well as the invoice he
supplied me. Please note that l will be out of the office beginning Thursday,
November 10, 2016 and return on Wednesday, Novernber 16, 2016.

Thanl< you for your attention to this matter.

Ray |-iasil

CaSe lilS-CV-OOGSZ-R.].]-P.]G ECF NO. 50-7 filed 03/29/19 Page|D.Sl? Page 3 Of 4

December 20, 2016
Dear iVir. Ray i-iasii and the 911 Boarci of Directors,

i am writing this letter as a written complaint to you for the excessive fees and costs that my
insurance carrier, i\/ieemic insurance had to pay for a very basic towing bili. iViy wife Nlicheile
was involved in a car/deer accident on US 31 freeway near the Rothbury exit in the southbound
lane on November 10, 2016. i”he car was drivab|e, but was leaking water. She contacted 911
and a tow truck from Eagie Towing was dispatched to tow the vehicle, a 2009 Ford Fusion.

§agie towing towed our Fusion to their lot irl Montague, Mi, 5 miles away. lt was a ciear, dry
day with no weather issues. Our i\/ieernic insurance representative notified us that Eagie
Towing charged them $871.78. ivieemic contacted another towing service to tow the vehicie to
a body shop in iviuskegon. That towing bill was for iess than $200. We aiso learned that the
other towing company had to pay Eagie Towing the $871.78 before they could move our
vehicle

| contacted Eagie Towing to ask about the biii. The person who answered was extremely rude
and unprofessionai. i-ie kept stating that | needed to talk to the "operations manager." The
operations manager was not avaiiab|e so i gave him my number to call me baci<. i never
received a caii back. lcailed the next day, same answer that l had to talk to the operation's
manager. They still had my number but no one caiied me back. Our ivieemic representative
also calied Eag|e towing to get a further breakdown on the hiil, but the person at Eag|e towing
never returned a caii to Nieemic either.

i have attached included in this correspondence a copy of the bili, pictures ofthe car, tow truck
and Sheriff patro|. The cost for towing and fees that were charged are outrageous Both
iVieemic insurance and | don’t even understand the fees that were charged We cannot get
them to even discuss the bill. l would intimately like Meernic to be reimbursed back some of
those ridiculous charges.

Although this bill was paid by my insurance company, it is towing businesses like Eagie towing
that raise insurance rates and we ai| end up paying more § am recommending that the 911
Board do something to eiiminate Eag|e Towing to be on the list oftowing companies that are
dispatched by your operators i will be contacting our lawmakers to introduce legislation to
iirnit these types of towing charges.

i appreciate you considering my compiaint.
Sincereiy,

”@M

Dan Bauer 231 420~3867

CaSe 1'18-CV-00632-R.].]-P.]G ECF NO. 50-7 filed 03/29/19 Page|D.SlS Page 4 Of 4

Oceana Sherrifi Niast
261 Lincoin ST.

l-larl”, l‘vli 49420

November 9, 2017

On October 27, 2017 Eagie Towing's Truci< arrived to tow my damaged small car at the request of
the Oceana Sherritf department after i caiied the department to report hitting a deer on US 31. l first
requested to be towed to the Betten Chevy auto mechanics garage in iviuslregon. The tow truck driver
said "that is not how it works We will tow you to our storage yard and your insurance adjuster will look
at your car there". He said he was not taking me to Musi<egon after the car was loaded up on the flatbed
and i was in his tow truci< waiting to go. i did not know there was a certain process to accident repairs so
l did not agrue. He also did not give me a list of his fees and i had aiways had a fair and just tow truck
driver who never charged me more than $100 per tow. i assumed i would be charged a reasonable fee.

l had N.o idea i was being charged the highest prices in the State of Nlichigan. They charged me over
$1300.00 for a simpie 10 mile tow. ’i`here was no accident ciean up to charged rne for, because the deer
i hit fiew off the road onto the shoulder and into the woods These unfair prices drive up the cost of
Michigan's auto insurance prices for everyonei These costs are already high enough

i'his company must be stopped for its unfair charging practices and over charging fees. Private
Citizens and insurance companies`shouid not the Sheriff of Oceana coliudlng with a company who
Charges anything but usual and customary towing and storage i‘ees. The Oceana Sheriff's Departrnent
needs to take this towing company's name out of their rotation iist ASAP! How can the Sherriff send this
tow truck out to citizens who are experiencing vehicular accidents and breakdowns knowing that this
company over charges usual`and customary fees by 400 percent? The Sherifi‘s department shouid be a
protector of the citizenship, so i asir, how can you continue to sand this tow truck company when they
charge $1300.00 for a simple 10 mile tow? Participating with companies who have unfair practices is
not protecting the people you serve!

A copy ar this letter will also be sent to the Attorney oienerai State of Niichigan and focal new sources.

Sincerely,

Anne Barton Dempsey

O;{,M,B¢+M¢¢'K ... l§#Wr-‘O~§¢°#J/

 

